Title: From George Washington to Bushrod Washington, 21 March 1796
From: Washington, George
To: Washington, Bushrod


          
            ⟨Dear Sir
            Philadelphia 21st March 1796
          
          Presuming that you have received my last, sent thro’ the hands of Mr Keith, with such aids as he was able to afford you respecting my Administration of Colo. Colvils estate, and supposing, as the Chancery term is closed or about to close, that the enclosed letter from that Gentleman would not get to your hands in time to influence your measures I resolv⟩ed, at first, not to send it. ⟨But upon second⟩ thoughts have changed my mind; lea⟨ving it⟩ to chance, and your own Judgment, to give it the best effect of which the information is susceptible. My best wishes attend you

and Mrs Washington. And with sincere regard and friendship I am—Your Affectionate Uncle
          
            Go: Washington
          
        